DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-14 are objected to because of the following informalities:  
 Claim 13 recites ‘The control system of claim 8’ should be ‘The control system of claim 9’ since claim 8 is a method.
Claims 14 depend upon claim 13, thus inherit its deficiencies and therefore is rejected as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103853046 B -hereinafter Chen -Note: as the machine translation attached.) in view of Xie et al. (NPL: “Fast and Efficient Second-Order Method for Training Radial Basis Function Networks.”)
Regarding Claim 1, Chen teaches a computer-implemented method for adjusting a process variable using a closed loop system, the method comprising: (see pages 4-5; Chen: “This method mutually ties artificial neural network with traditional PID controller Close, can preferably solve the problems, such as the Hysteresis Nonlinear of piezoelectric ceramic actuator, and then improve the repetition of Piezoelectric Ceramic platform Positioning precision, reaches influence of the Hysteresis Nonlinear for eliminating piezoelectric ceramics to system.”)
initializing a radial basis function neural network (RBF network), the initialization using a max), a ∆emax), a ∆2emax), and a maximum output increment (∆omax), associated with the closed loop system being controlled; (see page 5, Chen: “The dynamic hysteresis model of piezoelectric ceramic actuator is initially set up, redesign artificial neural network is combined with PID Control method.” See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.” See page 3; Chen: “It is general to be entered using supervised learning in the PID control based on neutral net Row parameter optimization”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.”)
computing, by the RBF network, control parameters based on the input values; See page 2; Chen: “5）Actuator in intensified learning realizes system mode to the mapping of tri-parameters of PID”)”)
computing, by the RBF network, an incremental change in the (see page 6; Chen: “Incremental timestamp device is designed by below equation:u(t)=uh(t)+ue(t)=u(t-1)+Δu(t)=u(t-1)+K(t)x(t)=u(t-1)+kI(t)x1(t)+kP(t)x2(t)+kD(t)x3(t) =u(t-1)+kI(t)e(t)+kP(t)Δe(t)+kD(t)Δ2e(t)”)
adjusting, by a controller, an output device to change the process variable by the incremental change. See page 2; Chen: “6）Output of the evaluator then to actuator is judged and generates error signal in intensified learning, uses the signals to the parameters of more new system”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
	However, Chen does not explicitly teach: … the initialization using a maximum error…, a maximum …order change…; 
Xie from the same or similar field of endeavor teaches:
… the initialization using a maximum error… (see page 610, right column; Xie: “”e is error vector), a maximum …order change…, (see page 609; Xie teaches “first order gradient method” and “second order gradient method”. That is, ‘gradient’ reads on a maximum rate of change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include Xie’s features of the initialization using a maximum error and a maximum order change. Doing so would obtain more accurate results and solve practical problems, such as fault diagnosis, image processing, and adaptive control. (Xie, page 609)

Regarding Claim 15, Chen teaches a computer program product for generating an input command for adjusting a process variable of a closed loop system, the computer program product comprising a memory device with computer executable instructions therein, the instructions when executed by a processing unit generate the input command, the generation of the input command comprising: (see pages 4-5; Chen: “This method mutually ties artificial neural network with traditional PID controller Close, can preferably solve the problems, such as the Hysteresis Nonlinear of piezoelectric ceramic actuator, and then improve the repetition of Piezoelectric Ceramic platform Positioning precision, reaches influence of the Hysteresis Nonlinear for eliminating piezoelectric ceramics to system.”)
initializing a radial basis function neural network (RBF network), the initialization using a max), a ∆emax), a ∆2emax), and a maximum output increment (∆omax), associated with the closed loop system being controlled; (see page 5, Chen: “The dynamic hysteresis model of piezoelectric ceramic actuator is initially set up, redesign artificial neural network is combined with PID Control method.” See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.” See page 3; Chen: “It is general to be entered using supervised learning in the PID control based on neutral net Row parameter optimization”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.”)
computing, by the RBF network, control parameters based on the input values; See page 2; Chen: “5）Actuator in intensified learning realizes system mode to the mapping of tri-parameters of PID”)”)
computing, by the RBF network, an incremental change in the (see page 6; Chen: “Incremental timestamp device is designed by below equation:u(t)=uh(t)+ue(t)=u(t-1)+Δu(t)=u(t-1)+K(t)x(t)=u(t-1)+kI(t)x1(t)+kP(t)x2(t)+kD(t)x3(t) =u(t-1)+kI(t)e(t)+kP(t)Δe(t)+kD(t)Δ2e(t)”)
adjusting, by a controller, an output device to change the process variable by the incremental change. See page 2; Chen: “6）Output of the evaluator then to actuator is judged and generates error signal in intensified learning, uses the signals to the parameters of more new system”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
	However, Chen does not explicitly teach: … the initialization using a maximum error…, a maximum …order change…; 
Xie from the same or similar field of endeavor teaches:
… the initialization using a maximum error… (see page 610, right column; Xie: “”e is error vector), a maximum …order change…, (see page 609; Xie teaches “first order gradient method” and “second order gradient method”. That is, ‘gradient’ reads on a maximum rate of change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include Xie’s features of the initialization using a maximum error and a maximum order change. Doing so would obtain more accurate results and solve practical problems, such as fault diagnosis, image processing, and adaptive control. (Xie, page 609)

Regarding Claim 21, Chen teaches a controller configured to adjust a process variable of a closed loop system to a set point, the adjustment comprising: (see pages 4-5; Chen: “This method mutually ties artificial neural network with traditional PID controller Close, can preferably solve the problems, such as the Hysteresis Nonlinear of piezoelectric ceramic actuator, and then improve the repetition of Piezoelectric Ceramic platform Positioning precision, reaches influence of the Hysteresis Nonlinear for eliminating piezoelectric ceramics to system.”)
initializing a radial basis function neural network (RBF network), the initialization using a max), a ∆emax), a ∆2emax), and a maximum output increment (∆omax), associated with the closed loop system being controlled; (see page 5, Chen: “The dynamic hysteresis model of piezoelectric ceramic actuator is initially set up, redesign artificial neural network is combined with PID Control method.” See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.” See page 3; Chen: “It is general to be entered using supervised learning in the PID control based on neutral net Row parameter optimization”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.”)
computing, by the RBF network, control parameters based on the input values; See page 2; Chen: “5）Actuator in intensified learning realizes system mode to the mapping of tri-parameters of PID”)”)
computing, by the RBF network, an incremental change in the (see page 6; Chen: “Incremental timestamp device is designed by below equation:u(t)=uh(t)+ue(t)=u(t-1)+Δu(t)=u(t-1)+K(t)x(t)=u(t-1)+kI(t)x1(t)+kP(t)x2(t)+kD(t)x3(t) =u(t-1)+kI(t)e(t)+kP(t)Δe(t)+kD(t)Δ2e(t)”)
adjusting, by a controller, an output device to change the process variable by the incremental change. See page 2; Chen: “6）Output of the evaluator then to actuator is judged and generates error signal in intensified learning, uses the signals to the parameters of more new system”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
	However, Chen does not explicitly teach: … the initialization using a maximum error…, a maximum …order change…; 
Xie from the same or similar field of endeavor teaches:
… the initialization using a maximum error… (see page 610, right column; Xie: “”e is error vector), a maximum …order change…, (see page 609; Xie teaches “first order gradient method” and “second order gradient method”. That is, ‘gradient’ reads on a maximum rate of change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include Xie’s features of the initialization using a maximum error and a maximum order change. Doing so would obtain more accurate results and solve practical problems, such as fault diagnosis, image processing, and adaptive control. (Xie, page 609)

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Xie in view of Nikovski (US 20160320081 A1 -hereinafter Nikovski).
Regarding Claim 9, Nikovski teaches a control system for controlling a process variable of a closed loop system, the control system comprising: 
one or more sensors that measure the process variable; (see [0027]; Nikovski: “The input vector x=[x1, x2, . . . , xN] has N components that can either be direct biometric measurements 102 (for example, skin temperature or heart rate) from the wearable device or environmental conditions 101 and 103, or can be derived from them by means of mathematical expressions or extraction procedures, for example, estimates of overall activity levels or calories burned computed from accelerometer sensors that measure motion and activity.”)
an output device that changes the process variable based on an input command (see [0031]; Nikovski: “When an uncomfortable thermal condition is encountered, this is also a convenient way for the occupant to signal such discomfort to the HVAC system. The current invention will then take the necessary measures to improve thermal comfort by adjusting the temperature set-point, relieving the occupant from the need to do that.”); and 
a controller that generates and sends the input command to the output device, generating of the input command comprises: (see [0031]; Nikovski: “the current invention will then take the necessary measures to improve thermal comfort by adjusting the temperature set-point.”)
initializing a radial basis function neural network (RBF network), (see [0028]; Nikovski: “After the training data set 151 is prepared in this format, a number of machine learning procedures 155, such as linear regression, support vector regression, polynomial regression, radial basis function regression, etc. can be used to learn the predictive model from data.”)
adjusting the output device to change the process variable  (see [0035]; Nikovski: ”The value of the temperature set-point that maximizes thermal comfort according to the predictive model is then selected.” See [0037]; Nikovski: “The temperature set-point that results in the maximum comfort is then selected and communicated to the HVAC system, whose controller then targets it for regulation.”)
However, Nikovski does not explicitly teach:
the initialization using a maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax), and a maximum output increment (∆omax),
inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; 
computing, by the RBF network, control parameters based on the input values; 
computing, by the RBF network, an incremental change in the process variable based on the control parameters; and 
adjusting the output device …by the incremental change.
Chen from the same or similar field of endeavor teaches:
the initialization using a max), a ∆emax), a ∆2emax), and a maximum output increment (∆omax), (see page 5, Chen: “The dynamic hysteresis model of piezoelectric ceramic actuator is initially set up, redesign artificial neural network is combined with PID Control method.” See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.” See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; (See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.”)
computing, by the RBF network, control parameters based on the input values; (See page 2; Chen: “5）Actuator in intensified learning realizes system mode to the mapping of tri-parameters of PID”)”)
computing, by the RBF network, an incremental change in the process variable based on the control parameters; and (see page 6; Chen: “Incremental timestamp device is designed by below equation:u(t)=uh(t)+ue(t)=u(t-1)+Δu(t)=u(t-1)+K(t)x(t)=u(t-1)+kI(t)x1(t)+kP(t)x2(t)+kD(t)x3(t) =u(t-1)+kI(t)e(t)+kP(t)Δe(t)+kD(t)Δ2e(t)”)
adjusting the output device …by the incremental change. (see page 2; Chen: “6）Output of the evaluator then to actuator is judged and generates error signal in intensified learning, uses the signals to the parameters of more new system”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nikovski to include Chen’s features of the initialization using a maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax), and a maximum output increment (∆omax), inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; computing, by the RBF network, control parameters based on the input values; computing, by the RBF network, an incremental change in the process variable based on the control parameters; and adjusting the output device by the incremental change. Doing so would improve the repetitive positioning accuracy and the learning efficiency of system, and optimize storage space. (Chen, page 3)
However, either Nikovski or Chen does not explicitly teach: … the initialization using a maximum error…, a maximum …order change…; 
Xie from the same or similar field of endeavor teaches:
… the initialization using a maximum error… (see page 610, right column; Xie: “”e is error vector), a maximum …order change…, (see page 609; Xie teaches “first order gradient method” and “second order gradient method”. That is, ‘gradient’ reads on a maximum rate of change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nikovski and Chen to include Xie’s features of the initialization using a maximum error and a maximum order change. Doing so would obtain more accurate results and solve practical problems, such as fault diagnosis, image processing, and adaptive control. (Xie, page 609)

Regarding Claim 24, Nikovski teaches a control system for controlling a heat ventilating and air conditioning (HVAC) system, the control system comprising: 
a controller that generates and sends an input command to the HVAC system to adjust a temperature to a set point, generating and sending of the input command comprises: (see [0031]; Nikovski: “the current invention will then take the necessary measures to improve thermal comfort by adjusting the temperature set-point.”)
initializing a radial basis function neural network (RBF network), (see [0028]; Nikovski: “After the training data set 151 is prepared in this format, a number of machine learning procedures 155, such as linear regression, support vector regression, polynomial regression, radial basis function regression, etc. can be used to learn the predictive model from data.”)
(see [0037]; Nikovski: “The temperature set-point that results in the maximum comfort is then selected and communicated to the HVAC system, whose controller then targets it for regulation.”)
(see [0037]; Nikovski: “After the predictive model 160 is learned, it is used at regular intervals, for example every minute, to optimize the temperature set-point of the HVAC system 150 using a search procedure 130 that employs the predictive model 160.”)
adjusting a temperature setting of the HVAC system to change the temperature (see [0035]; Nikovski:” The value of the temperature set-point that maximizes thermal comfort according to the predictive model is then selected.” See [0037]; Nikovski: “The temperature set-point that results in the maximum comfort is then selected and communicated to the HVAC system, whose controller then targets it for regulation.”)
However, Nikovski does not explicitly teach:
the initialization using a maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax), and a maximum output increment (∆omax),
inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; 
computing, by the RBF network, control parameters of the … system based on the input values; 
computing, by the RBF network, an incremental change …based on the control parameters; and 
adjusting …by the incremental change.
Chen from the same or similar field of endeavor teaches:
the initialization using a max), a ∆emax), a ∆2emax), and a maximum output increment (∆omax), (see page 5, Chen: “The dynamic hysteresis model of piezoelectric ceramic actuator is initially set up, redesign artificial neural network is combined with PID Control method.” See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.” See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; (See page 2; Chen: “3) The strategic function of actuator in nitrification enhancement and the value function of evaluator are approached simultaneously using three layers of radial primary function network；4）Radial primary function network first layer input system error, the first difference of error and second order difference.”)
computing, by the RBF network, control parameters of the …system based on the input values; (See page 2; Chen: “5）Actuator in intensified learning realizes system mode to the mapping of tri-parameters of PID”)”)
computing, by the RBF network, an incremental change … based on the control parameters; and (see page 6; Chen: “Incremental timestamp device is designed by below equation:u(t)=uh(t)+ue(t)=u(t-1)+Δu(t)=u(t-1)+K(t)x(t)=u(t-1)+kI(t)x1(t)+kP(t)x2(t)+kD(t)x3(t) =u(t-1)+kI(t)e(t)+kP(t)Δe(t)+kD(t)Δ2e(t)”)
adjusting …by the incremental change. (see page 2; Chen: “6）Output of the evaluator then to actuator is judged and generates error signal in intensified learning, uses the signals to the parameters of more new system”. See page 4; Chen: “Feedforward compensation pid control algorithm is carried out into the PID controller in discretization to control for increment type Device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nikovski to include Chen’s features of the initialization using a maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax), and a maximum output increment (∆omax), inputting, to the RBF network, input values comprising an error, a first order change in error, and a second order change in error; computing, by the RBF network, control parameters based on the input values; computing, by the RBF network, an incremental change based on the control parameters; and adjusting by the incremental change. Doing so would improve the repetitive positioning accuracy and the learning efficiency of system, and optimize storage space. (Chen, page 3)
However, either Nikovski or Chen does not explicitly teach: … the initialization using a maximum error…, a maximum …order change…; 
Xie from the same or similar field of endeavor teaches:
… the initialization using a maximum error… (see page 610, right column; Xie: “”e is error vector), a maximum …order change…, (see page 609; Xie teaches “first order gradient method” and “second order gradient method”. That is, ‘gradient’ reads on a maximum rate of change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nikovski and Chen to include Xie’s features of the initialization using a maximum error and a maximum order change. Doing so would obtain more accurate results and solve practical problems, such as fault diagnosis, image processing, and adaptive control. (Xie, page 609)

Allowable Subject Matter
Claims 2-8, 10-14, 16-20, 22-23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance of Claim 2 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the initialization comprises setting center vectors (µ) of the RBF network using the maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax) as:

    PNG
    media_image1.png
    186
    258
    media_image1.png
    Greyscale

The reasons for allowance of Claim 3 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the initialization comprises setting scalar widths (σ) of the RBF network using mean of the maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax) as:

    PNG
    media_image2.png
    31
    240
    media_image2.png
    Greyscale

The reasons for allowance of Claim 4 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the initialization further comprises initializing an RBF network weight matrix of the RBF network by scaling an initial weight vector (a)') so that an input vector including the maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax) multiplied by a predetermined fraction generates the maximum output increment (∆omax).
The reasons for allowance of Claim 5 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the error is a difference between a predetermined set point of the closed loop system and a measured value of the process variable, the first order change in the error is a difference between the error and a previous error, and the second order change in the error is a difference between the first order change in the error and a previous first order change in the error.
The reasons for allowance of Claim 6 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the RBF network computes an output vector as K(t) = θT ɸ(t), where θ is an RBF network weight matrix, and θ is an activation function of the RBF network.
The reasons for allowance of Claim 7 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the incremental change is computed as ∆o(t) = K(t) - x(t), where x comprises the input values.
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the RBF network weight matrix is updated using an actor critic reinforced learning model.
The reasons for allowance of Claim 10 are as discussed connection with claim 2.
The reasons for allowance of Claim 11 are as discussed connection with claim 3.
The reasons for allowance of Claim 12 are as discussed connection with claim 4.
The reasons for allowance of Claim 13 are as discussed connection with claim 6.
The reasons for allowance of Claim 14 are as discussed connection with claim 7.
The reasons for allowance of Claim 16 are as discussed connection with claim 2.
The reasons for allowance of Claim 17 are as discussed connection with claim 3.
The reasons for allowance of Claim 18 are as discussed connection with claim 4.
The reasons for allowance of Claim 19 are as discussed connection with claim 6.
The reasons for allowance of Claim 20 are as discussed connection with claim 7.
The reasons for allowance of Claim 22 are as discussed connection with claim 2.
The reasons for allowance of Claim 23 are as discussed connection with claim 3.
The reasons for allowance of Claim 25 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor enders obvious the recited combination as a whole; including the limitations of wherein the initialization further comprises initializing an RBF network weight matrix of the RBF network by scaling an initial weight vector (a)') so that an input vector including the maximum error (emax), a maximum first order change in error (∆emax), a maximum second order change in error (∆2emax) multiplied by a predetermined fraction generates the maximum output increment (∆omax), wherein the error is a difference between a predetermined set point of the closed loop system and a measured value of the process variable, the first order change in the error is a difference between the error and a previous error, and the second order change in the error is a difference between the first order change in the error and a previous first order change in the error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cakmakci (US 20090228251) discloses optimizing the initialized optical surface to minimize an error function.
Erdbrink (GB 2580008 A) discloses an error signal, e(t), (here defined as the difference between set reference values, r(t), and an observed output) to compute the new control settings or signals, u(t), required to steer the system closer to the set points, r(t).
Ishihara (US20030055797A1) discloses updates an error in three parameter vectors based upon the error back propagation method, wherein three parameters include the synaptic weights between an input layer and a middle layer, a center position vector for a RBF and a vector defining the scope and incline of the RBF.
Han (US20170185892A1) discloses utilizes a self-organizing recurrent RBF neural network designed for intelligent detecting of BOD values.
Xie (NPL: “Fast and Efficient Second-Order Method for Training Radial Basis Function Networks”) discloses adjusting input weights, output weights, centers, and widths, by using second order algorithm for training radial basis function networks.
Chng (NPL: “Gradient Radial Basis Function Networks for Nonlinear and Nonstationary Time Series Prediction”) discloses applying the gradient radial basis function model in order to have better predictive performance for nonstationary homogeneous time series.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117